                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )  Case No. 14-CR-10363-RGS
                                    )
KATHY S. CHIN,                      )
MICHELLE L. THOMAS                  )
                                    )
      Defendants.                   )
                                    )


           DEFENDANTS KATHY S. CHIN'S AND MICHELLE L. THOMAS'S
                MOTION TO CONTINUE SENTENCING HEARINGS

       Defendants Kathy S. Chin and Michelle L. Thomas move to continue their sentencing

hearings, currently scheduled for October 17, 2019, for 30 – 45 days to permit the court to rule

on their pending Rule 29/33 motions.

Respectfully Submitted,

KATHY S. CHIN,                                           MICHELLE L. THOMAS,
By her attorney,                                         By her attorney,

   /s/ Joan M. Griffin                                   /s/ Michael C. Bourbeau

Joan M. Griffin (BBO# 549522)                     Michael C. Bourbeau (BBO #545908)
PO Box 133                                        BOURBEAU AND BONILLA, LLP
Dublin, NH 03444                                  Building K
griffin@lawjmg.com                                80 Washington Street
(617) 283-0954                                    Norwell, Massachusetts 02061
                                                  (617) 350-6565
                                                  mike@lawgenie.com

Date: October 7, 2019
                             LOCAL RULE 7.1 CERTIFICATE

       The undersigned conferred with the government and they do not assent to the motion.


                                                     /s/ Joan M. Griffin
                                                   Joan M. Griffin



                                CERTIFICATE OF SERVICE

       I hereby certify that the above document was served on all parties of record by ECF filing

on October 7, 2019.


                                                     /s/ Joan M. Griffin
                                                   Joan M. Griffin




                                               2
